Per Curiam.
The charges set forth in the petition were not supported by any direct proof. Subsequently the petitioner filed with the court the evidence taken before the special grievance committee, which we have read and considered. The complainant was a man evidently of unbalanced mind, who conceived that he had a cause of action against a party who had leased from him certain real estate. He had consulted several lawyers and made charges and threats against *818some of them, discharging them summarily when he did not obtain an immediate remedy. The respondent was one who reluctantly undertook to institute proceedings for the complainant and was speedily discharged without cause. We find no substance to the charges as made, particularly in view of the very full refutation contained in the answer and affidavits submitted by the respondent and the testimonials of his previous good character and high standards of integrity. The proceeding should be dismissed. Cochrane, P. J., Van Bark, Hinman, McCann and Davis, JJ., concur. Proceeding dismissed.